730 N.W.2d 237 (2007)
Marcia DOWNS, f/k/a Marcia Douglas, as Personal Representative of the Estate of Natasha Douglas, Deceased, Plaintiff-Appellant,
v.
Marilyn S. KEEBLER, f/k/a Marilyn S. Morris, Debbie Pluim, a/k/a Debra Pluim, Jeffrey W. Wilder, and Daniel J. Verburg, d/b/a Daniel Verburg, M.D., P.C., d/b/a Bay View Obstetrics & Gynecology, a/k/a Burns Clinic Obstetrics & Gynecology, Defendants-Appellees.
Marcia Downs, f/k/a Marcia Douglas, as Personal Representative of the Estate of Natasha Douglas, Deceased, Plaintiff-Appellant,
v.
Northern Michigan Hospitals, Inc., d/b/a Northern Michigan Hospital, Defendant-Appellee.
Docket Nos. 132897, 132898. COA Nos. 256422, 256462.
Supreme Court of Michigan.
April 25, 2007.
On order of the Court, the application for leave to appeal the November 28, 2006 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hospital (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.